
	

116 S2475 IS: To modify the effective date for inclusion of certain members of the Armed Forces serving on active duty in the Yellow Ribbon G.I. Education Enhancement Program, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2475
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To modify the effective date for inclusion of certain members of the Armed Forces serving on active
			 duty in the Yellow Ribbon G.I. Education Enhancement Program, and for
			 other purposes.
	
	
		1.Modification of effective date regarding inclusion of certain members of the Armed Forces serving
 on active duty in Yellow Ribbon G.I. Education Enhancement ProgramSection 104(b) of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48) is amended by striking August 1, 2022 and inserting August 1, 2020.
		
